FILED
                              NOT FOR PUBLICATION                           NOV 26 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN FERNANDO LOZANO-SANTOS,                     No. 13-72238

               Petitioner,                       Agency No. A205-712-914

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Juan Fernando Lozano-Santos, a native and citizen of Honduras, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand, and dismissing his appeal from an immigration judge’s order of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to remand. Movsisian v. Ashcroft, 395 F.3d 1095,

1098 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Lozano-Santos’s motion

to remand to apply for asylum, withholding of removal, and protection under the

Convention Against Torture where he did not submit applications for relief, see 8

C.F.R. § 1003.2(c)(1); Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063-64 (9th Cir.

2008) (holding the BIA did not abuse its discretion in finding petitioner did not

satisfy the procedural requirements for his motion, in part because petitioner failed

to submit a “completed application for relief.”), and failed to establish a prima

facie case for relief, see Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008)

(petitioner bears the burden of proving the evidence would likely change the result

in the case).

       We lack jurisdiction to consider Lozano-Santos’s unexhausted contention

regarding his fear of harm and torture by government paramilitaries. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (court lacks jurisdiction to review

claims not raised to the agency).

       To the extent Lozano-Santos contends that he did not commit a drug offense

and is attempting to have his conviction vacated, this conviction is final for

immigration purposes and this challenge is not properly before us. See Ramirez-


                                           2                                     13-72238
Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (“A petitioner may not

collaterally attack his state court conviction on a petition for review of a BIA

decision.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                       13-72238